Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The instant application is deemed to be directed to a non-obvious improvement over the invention patented in Pat. Pub. No. JP 2016211584. In a first embodiment, the improvements are  a dryer for dehumidifying the compressed gas flowing out from the aftercooler; a drain discharge valve for discharging a drain from the dryer; a first pressure sensor for measuring gas pressure downstream of the aftercooler; and a control device including a rotation-speed adjusting unit that drives the motor at second acceleration smaller than first acceleration, the first acceleration being rated acceleration of the motor, when a pressure value measured by the first pressure sensor is less than a first threshold value predetermined at startup of the motor.
	In a second embodiment, the improvements are a separator tank for separating a coolant from the compressed gas supplied from the compressor body and stores the coolant; a pressure-holding check valve for preventing the compressed gas from flowing back toward the separator tank to keep pressure in the separator tank equal to or more than a second threshold value predetermined; a dryer provided downstream of the pressure-holding check valve to dehumidify the compressed gas supplied; a drain discharge valve for discharging a drain from the dryer; a first pressure sensor for measuring gas pressure downstream of the pressure-holding check valve; and a control device including a rotation-speed adjusting unit that drives the motor at second acceleration smaller than first acceleration, the first acceleration being rated acceleration of the .
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
JP 5675568, WO 2009122784 and DE 10047940 are cited to show different compression systems for producing compressed air.


Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 




								   

/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745